FILED
                                                                                                          6/12/2020
                                                                                                Clerk, U.S. District & Bankruptcy
                                                                                                Court for the District of Columbia
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


ADANE KEBEDE,                                        )
                                                     )
                 Petitioner,                         )
                                                     )
        v.                                           )        Civil Action No. 1:20-cv-01502 (UNA)
                                                     )
UNITED STATES,                                       )
                                                     )
                  Respondent.                        )

                                       MEMORANDUM OPINION

        This matter is before the court on its initial review of petitioner’s pro se template petition

for habeas corpus relief pursuant to 28 U.S.C. § 2241, however, a review of the petition reveals

that he actually challenges his conviction pursuant to id. § 2254. Petitioner has also filed an

application for leave to proceed in forma pauperis (“IFP”). The IFP application will be granted

and his petition will be dismissed without prejudice for lack of jurisdiction.

        Petitioner is a prisoner currently designated to the Federal Medical Center located in

Devens, Massachusetts. On May 1, 2009, petitioner entered a guilty plea and was convicted in the

Superior Court of the District of Columbia. He now seeks postconviction relief. He alleges that

(1) the trial judge exhibited bias, (2) his trial attorney conspired with the prosecution to withhold

an insanity defense and ignored evidence, (3) his trial attorney failed to initiate a timely first appeal

and other postconviction motions, and (4) the Superior Court has failed to respond as desired to

recent habeas petition(s). He seeks to set aside his conviction and requests monetary damages. 1



1
  To the extent petitioner seeks monetary relief, such claims are barred by Heck v. Humphrey, 512 U.S. 477, 486–87
(1994), which holds that “in order to recover damages for allegedly unconstitutional conviction or imprisonment, or
for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff
must prove that the conviction or sentence has been [overturned].” Neither petitioner’s conviction nor sentence has
been overturned, therefore, he cannot seek damages.
        Unlike prisoners convicted in state courts or in a United States district court, “District of

Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown that] the

local remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay,

794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see Byrd v.

Henderson, 119 F.3d 34, 36–37 (D.C. Cir. 1997) (“In order to collaterally attack his sentence in

an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner does not.”).

Petitioner’s recourse lies, if at all, in the Superior Court under D.C. Code § 23-110. See Blair-Bey

v. Quick, 151 F.3d 1036, 1042–43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36–7 (“Since passage of the

Court Reform Act [in 1970][] . . . a District of Columbia prisoner seeking to collaterally attack his

sentence must do so by motion in the sentencing court – the Superior Court – pursuant to D.C.

Code § 23-110.”). Section 23-110 states:

            [an] application for a writ of habeas corpus in behalf of a prisoner who is
            authorized to apply for relief by motion pursuant to this section shall not
            be entertained by ... any Federal... court if it appears ... that the Superior
            Court has denied him relief, unless it also appears that the remedy by
            motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear habeas

petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v.

Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009); see also Adams v. Middlebrooks, 810 F. Supp. 2d
119, 123–25 (D.D.C. 2011).

        Petitioner indicates that he filed one or more motions pursuant to D.C. Code § 23-110(g),

which were denied by the Superior Court. He also contends that he subsequently filed various

appeals to the District of Columbia Court of Appeals, which were equally unsuccessful. He does

not once specify that his local remedies were ineffective, rather, he broadly disagrees with the
merits of the decisions rendered and/or seeks to renew the same claims before this court, both of

which are inappropriate.

       As a general rule, applicable here, this court lacks jurisdiction to review the decisions of

the Superior Court. See Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert.

denied 513 U.S. 1150 (1995) (citing District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Further, a

prisoner's lack of success in his previous attempts to collaterally attack his conviction and sentence

by means of a motion under D.C. Code § 23-110(g) does not render this remedy inadequate or

ineffective. See Wilson v. Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

       Petitioner has not successfully pled that his local remedy is inadequate to address his

grounds for relief.   Thus, this habeas action will be dismissed without prejudice for want of

jurisdiction. A separate order accompanies this memorandum opinion.



                                                               ___________/s/_____________
                                                                  EMMET G. SULLIVAN
                                                                United States District Judge

DATE: June 12, 2020